      CASE 0:18-cr-00150-DWF-HB Document 70 Filed 03/19/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,
                                                      Criminal No. 18-cr-150 (DWF/HB)
                      Plaintiff,

 v.                                                 ORDER ON DEFENDANT HARI’S
                                                    MOTION FOR AN EXTENSION OF
 Michael Hari (1),                                   THE MOTIONS FILING DATE,
                                                       HEARING, AND OTHER
                      Defendant.                        SCHEDULED EVENTS


       This matter is before the Court on Defendant Michael Hari’s Motion for an Extension

of the Motions Filing Date, Hearing, and Other Scheduled Events (ECF No. 65), seeking to

extend certain pretrial deadlines. Having consulted with District Judge Donovan W. Frank,

and having reviewed the Motion and Statement of Facts in Support of Exclusion of Time

Under the Speedy Trial Act (ECF No. 69), as well as the files and records herein, and finding

that good cause has been shown,

       IT IS HEREBY ORDERED that the Motion (ECF No. 65) is GRANTED and the

pretrial deadlines are EXTENDED as follows:

       1.     All motions in the above-entitled case shall be filed and served consistent with
              Federal Rules of Criminal Procedure 12(b) and 47 and Local Rule 12.1(c) on
              or before June 18, 2019. Two (2) courtesy copies of all motions and
              responses shall be sent directly to the office of Magistrate Judge Bowbeer.

       2.     Counsel shall electronically file a letter on or before June 18, 2019,
              if no motions will be filed and there is no need for hearing.

       3.     All responses to motions, along with a Notice of Intent to Call Witnesses, shall
              be filed by July 2, 2019, in accordance with Local Rule 12.1(c)(3)(A).

       4.     Any Responsive Notice of Intent to Call Witnesses shall be filed by
              July 5, 2019, in accordance with Local Rule 12.1(c)(3)(B).
      CASE 0:18-cr-00150-DWF-HB Document 70 Filed 03/19/19 Page 2 of 2



       5.     A motions hearing will be held pursuant to Federal Rules of Criminal
              Procedure 12(b) and (c) if:

              a.      The government makes timely disclosures and the defendant pleads
                      particularized matters for which an evidentiary hearing is necessary; or

              b.      Oral argument is requested by either party in its motion, objection or
                      response pleadings.
       6.     If required, the motions hearing shall be held, in accordance with Local
              Rule 12.1(d), before Magistrate Judge Hildy Bowbeer on July 9, 2019,
              at 1:30 p.m., in Courtroom 6B, Warren E. Burger Federal Building and
              U.S. Courthouse, 316 North Robert Street, SAINT PAUL, Minnesota.

       7.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT, the
              following trial and trial-related dates are:

              a.      All voir dire questions and jury instructions shall be submitted to
                      District Judge Donovan W. Frank on or before September 17, 2019;
                      and

              b.      This case shall commence trial on September 30, 2019, at 9:00 a.m.
                      before District Judge Donovan W. Frank in Courtroom 7C, Warren E.
                      Burger Federal Building and U.S. Courthouse, 316 North Robert Street,
                      SAINT PAUL, Minnesota.

       8.     IF PRETRIAL MOTIONS ARE FILED, the trial date, and other related
              dates, will be rescheduled following the ruling on pretrial motions. Counsel
              must contact the Courtroom Deputy for District Judge Donovan W. Frank to
              confirm the new trial date.

       IT IS FURTHER ORDERED that, pursuant to 18 U.S.C. ' 3161(h)(7)(B)(ii), the

Court finds that the ends of justice served by the granting of such continuance outweigh the

best interest of the public and the defendant in a speedy trial. The period of time from

March 7, 2019, the original motion filing date, through June 18, 2019, the continued motion

filing date, shall be excluded from the Speedy Trial Act computations in this case.



Dated: March 18, 2019                        s/ Hildy Bowbeer
                                            HILDY BOWBEER
                                            United States Magistrate Judge


                                               2
